Opinions of the United
2003 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


2-27-2003

Mickens-Thomas v. Vaughn
Precedential or Non-Precedential: Non-Precedential

Docket 02-2047




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2003

Recommended Citation
"Mickens-Thomas v. Vaughn" (2003). 2003 Decisions. Paper 785.
http://digitalcommons.law.villanova.edu/thirdcircuit_2003/785


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2003 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                         IN THE UNITED STATES COURT OF APPEALS
                                  FOR THE THIRD CIRCUIT
                                       ____________

                                      Nos. 02-2047 & 02-2213
                                           ____________

                         LOUIS MICKENS-THOMAS

                                                                Appellant in No. 02-2213

                                                    v.

                         DONALD VAUGHN, SUPERINTENDENT;
                         PENNSYLVANIA BOARD OF PROBATION AND PAROLE;
                         THE PENNSYLVANIA BOARD OF PARDONS;
                         THE ATTORNEY GENERAL OF THE STATE OF
                         PENNSYLVANIA

                                Pennsylvania Board of Probation and Parole
                                                              Appellant in No. 02-2047
                                           ____________

                            Appeal from the United States District Court
                               For the Eastern District of Pennsylvania
                                          D.C. No.: 99-6161
                           District Judge: Honorable Ronald L. Buckwalter
                                            ____________

                    Before: SLOVITER, McKEE, and ROSENN, Circuit Judges.

                                  (Opinion Filed February 21, 2003)

                            ___________________________________

                                ORDER AMENDING OPINION
                            ___________________________________

         The slip opinion in the above case is hereby amended as follows to delete
references to the record which were inserted for the convenience of the panel only:

        1.      On page 6, in the first full paragraph, line 12, remove “App. 284.”
        2.      On page 6, in the second paragraph, beginning on line 3, remove “App. 285.”
                On line 5 of that paragraph, add a comma after “Policy.”
3.    On page 7, line 3, delete “App. 243.”
4.    On page 7, in the first full paragraph, line 7, insert a hyphen between Board”
      and “authored.”
5.    On page 7, in the first full paragraph , line 11, delete “App. 256.” At the end
      of that paragraph, delete “App. 246.”
6.    On page 7, in the second full paragraph, line 3, delete “App. 252.” Also in
      that paragraph, beginning on line 7, delete “App. 52.” Also in that paragraph,
      the next to last line, insert a comma after “Policy.”
7.    On page 8, line 4 of text, delete “App. 246.”
8.    On page 8, in the first full paragraph, line 5, delete “App. 256.” In that same
      paragraph, line 11, delete “App. 247.” At the end of that paragraph, delete
      “App. 249.”
9.    On page 8, the second full paragraph, line 13, delete “App. 254.”
10.   On page 9, at the end of the first full paragraph, delete “App. 297.”
11.   On page 9, the second full paragraph, line 7, delete “App. 326.” In that
      paragraph, line 10, delete “App. 343.” In that paragraph, line 14, delete “App.
      351.”
12.   On page 10, line 9, delete “App. 219.”
13.   On page 10, part B, the first full paragraph, line 7, delete “App. 663.”
14.   On page 11, line 2, delete “App. 432.”
15.   On page 11, beginning at line 4, delete “See Department of Corrections Vote
      Sheet, March 11, 1996, App. 631.”
16.   On page 11, line 10, delete “App. 44.”
17.   On page 11, line 17, delete “App. 441.”
18.   On page 11, beginning on line 21, delete “App. 52; Board Reply Brief 14.”
19.   On page 12, line 8, delete “App. 434.”
20.   On page 12, the first full paragraph, line 7, delete “App. 634.” At the end of
      that paragraph, delete “App. 424.”
21.   On page 12, the second full paragraph, line 5, delete “App. 440.”
22.   On page 12, footnote 12, line 2, delete “App. 248.”
23.   On page 13, line 9, delete “App. 426.” At the end of that paragraph, delete
      “App. 634.”
24.   On page 13, the first full paragraph, line 3, delete “App. 623.” In that
      paragraph, line 12, delete “App. 649a.” Also, at line 15, delete “App. 650.”
25.   On page 13, the last paragraph, line 6, delete “App. 439.” Also, on line 10,
      delete “App. 624.”
26.   On page 14, line 11, delete “App. 415.”
27.   On page 14, the first full paragraph, line 5, delete “App. 414.”
28.   On page 16, line 4, delete “(p. 14).”
29.   On page 16, the last paragraph, line 8, delete “Board Brief at 11-12.”
30.   On page 18, the first full paragraph, line 4, delete “App. 187.” Also in that
      paragraph, line 13, delete “App. 185.”
31.   On page 19, the second full paragraph, line 15, correct “vis-a-vis” to be “vís-
      a-vís.”
         32.   On page 19, at the end of footnote 14, delete “App. 253.”
         33.   On page 21, line 10, delete “Board Brief at 17.”
         34.   On page 22, line 2, delete “Board Reply Brief at 21.”
         35.   On page 22, part C, line 1, insert “soon” before “after.” In line 2, delete
               “soon thereafter.”
         36.   On page 25, the first full paragraph, line 5, delete “Board Reply Brief at 26.”
         37.   On page 25, the second full paragraph, line 5, delete “App. 623.”
         38.   On page 27, part D, line 11, “new” should be enclosed in brackets rather than
               parentheses.
         39.   On page 28, part E, line 4, delete “Board Brief at 10-11.”


                                       BY THE COURT:




                                                               Circuit Judge

Dated: